DETAILED ACTION
The amendment filed 7/26/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the applicability of the previous rejections to the instantly amended claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johansen et al. (US 9,644,443) and Mason et al. (US 2007/0251700).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al. (US 9,644,443) in view of Mason et al. (US 2007/0251700).  Johansen et al. disclose a nightcap assembly for closing a wellhead assembly positioned about a wellbore, the nightcap assembly comprising: a nightcap (270); whereby the nightcap may be positioned for insertion into an opening of a wellhead assembly (as in fig 12, col. 10, lines 36-45); wherein the wellhead assembly comprises a wellhead (col. 10, lines 42-55); wherein the wellhead assembly further comprises a hydraulic disconnect (200/220 as operated by hydraulic pistons 220); a swivel for connecting the nightcap to a support bar (fig 13, at top of 270, eyelet would allow swivel about bar or about both connecting eyelet to structure as shown); a clasp secured to the swivel (bolts shown in fig 13 securing eyelet at top); a collar (eyelet at top of 270, fig .  
Mason et al. disclose an assembly for moving a tubular member comprising: a pair of booms (61, 62), each of the pair of booms comprising a boom cylinder (56, paragraph 31) connectable to a structure onto where the tubular is to be moved (i.e. running system 20 as analogous to the wellbore assembly) and a boom piston extendable from the boom cylinder (paragraph 31); a support member (60) to carry a structure to be moved, the support member comprising a support bar connected to each of the boom pistons (fig 1D at least), support member connected to each of the boom pistons (60); a lift bracket (59) comprising arms joined together by a lift bar (as may be defined by 59 as shown, arms as portions connected to 51/52 with lift bar between arm portions), each of the arms connected to one of the boom cylinders (fig 1D at least); a pair of hoists (81/82), each of the pair of hoists comprising a hoist cylinder connectable to the structure onto where the tubular is to be moved (paragraph 32) and a hoist piston extendable therefrom (paragraph 32), each of the hoist pistons connected to the lift bracket such that the pair of booms are movable by the hoist pistons (fig 1D at least); a .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al. in view of Mason et al. as applied to claim 1 above, and further in view of McGuffin et al. (US 2003/0226248).  Johansen et al. and Mason et al. disclose all the limitations of this claim as applied to claim 1 above, except for an eyebolt connecting the boom piston to the support member, although Mason et al. does disclose that this connection is a pivoting connection (71, 72, as in fig 1D).  McGuffin et al. disclose that it is known to provide an eyebolt as a pivoting connection to a cylinder/piston (paragraph 73, where eyebolt is labeled in figures 11-13).  Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to provide an eyebolt for the pivoting connection of Johansen et al., as modified by Mason et al., since choosing among known options (for a pivoting connection) with a reasonable expectation of success is considered obvious to one of ordinary skill.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
10/21/2021